      Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION


JESUS MARIA TERRAZAS AND                           §
ELIZABETH SALAS                                    §
                                                   §
       PLAINTIFFS                                  §
                                                   §
VS.                                                §      CIVIL ACTION NO. ____________
                                                   §      JURY
                                                   §
REGGIE LARA, CYPRESS                               §
TRANSPORTATION, LLC, AND                           §
CYPRESS TRANSPORTATION                             §
SERVICES, LLC                                      §
                                                   §
       DEFENDANTS                                  §


                         DEFENDANTS’ NOTICE OF REMOVAL

       Defendants Cypress Transportation, LLC and Reggie Lara (collectively “Defendants”), file

this Notice of Removal of this action from the 125th Judicial District Court of Harris County,

Texas, to the United States District Court for the Southern District of Texas, Houston Division,

the district and division embracing the place where the state court is located. This notice of

removal is filed pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.



                                             I.
                                   STATEMENT OF THE CASE


       On February 11, 2021, Plaintiffs Jesus Maria Terrazas and Elizabeth Salas filed a lawsuit

against Defendants in the 125th Judicial District Court of Harris County, Texas (Cause No. 2021-

08940, styled Jesus Maria Terrazas and Elizabeth Salas v. Reggie Lara, Cypress Transportation,

LLC and Cypress Transportation Services, LLC.).        Plaintiff’s Original Petition (“Petition”) has


L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                                    1
        Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 2 of 9




been served on Defendants. Cypress Transportation, LLC received notice of the suit on March

11, 2021.1 The Petition asserts a cause of action for negligence and gross negligence as a result of

a motor vehicle accident which occurred in Crockett County, Texas and seeks damages relating to

that negligence and gross negligence in excess of $75,000.00. A copy of the Petition and Citations

served on Defendants are attached hereto as Exhibit 2 and 4, respectively. Removal is proper

based in diversity jurisdiction as discussed herein.



                                                   II.
                                    BASIS FOR DIVERSITY JURISDICTION

         Removal is proper on diversity grounds pursuant to 28 U.S.C. §§ 1332(a), 1441(a), and

1446.

    A. Plaintiffs and Defendants Cypress Transportation, LLC and Reggie Lara are diverse.

         Plaintiffs Jesus Maria Terrazas and Elizabeth Salas are both citizens of the State of Texas.2

A business is a citizen of the state in which it is incorporated in and the state in which it has its

principal place of business.3 Here, Defendant is a limited liability company. In determining the

citizen of a limited liability company, courts look to the citizenship of its members.4

         Defendant Cypress Transportation, LLC is a foreign limited liability company organized

in the State of Arizona.5 None of the members of this LLC are citizens of Texas.6 Defendant

Cypress Transportation, LLC’s members are 1) R. Clifton D’Amato, who is a citizen of Colorado,

2) Joseph Matarazzo, who is a citizen of Colorado, and 3) Bob Turowski, who is a citizen of




1
  See Exhibit 4.
2
  See Exhibit 2, Petition ¶ 2.1
3
  See 28 U.S.C. § 1332(c).
4
   Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
5
  See Exhibit 2, Petition ¶ 2.4 and Exhibit 7, State of Arizona Articles of Organization
6
  See Exhibit 7.

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                                     2
        Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 3 of 9




Arizona.7 Defendant Reggie Lara is a citizen of the State of Arizona.8 Thus this lawsuit is between

citizens of different states, and there is complete diversity of citizenship between Plaintiffs and

Defendants.


    B. Defendant Cypress Transportation Services, LLC has been improperly joined in this
       lawsuit.


         With respect to the claims against defendant Cypress Transportation Services, LLC,

it is Cypress Transportation, LLC’s and Reggie Lara’s position that this defendant is improperly

joined in this action and is not a proper party to this lawsuit. Consequently, the Texas citizenship

of Cypress Transportation Services, LLC should be disregarded for the purposes of evaluating

diversity in this matter. The doctrine of improper joinder ensures that the presence of improperly

joined, non-diverse defendants do not defeat federal removal jurisdiction premised in diversity.9

The removing party bears the burden of demonstrating improper joinder.10

         A removing party can establish improper joinder by demonstrating either: “(1) actual fraud

in the pleading of jurisdictional facts, or (2) the inability of the plaintiff to establish a cause of

action against the non-diverse party in state court.”11 Under the second method, the test for

improper joinder is whether the defendant has demonstrated that “there is no reasonable basis for

the district court to predict that the plaintiff might be able to recover against an in-state

defendant.”12 The en banc decision in Smallwood adopted this phrasing as the test for fraudulent

joinder.13


7
  See Exhibit 7.
8
  See Exhibit 2, Petition ¶ 2.3
9
  See Borden v. Allstate Ins. Co., 589 F.3d 168, 171 (5th Cir. 2009).
10
   See Id. (citing Griggs v. State Farm Lloyds, 181 F.3d 694, 699 (5th Cir. 1991)).
11
   Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir. 2004) (en banc).
12
   Id. at 573.
13
   Id. (“To reduce possible confusion, we adopt this phrasing of the required proof and reject all others, whether the
other appear to describe the same standard or not”).

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                                                     3
        Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 4 of 9




         A court may resolve the issue of whether a plaintiff has a reasonable basis of recovery in

one of two ways.14 “The court may [either] conduct a Rule 12(b)(6)-type analysis…[or], in its

discretion, pierce the pleadings and conduct a summary inquiry.”15 Under the 12(b)(6)-type of

analysis, the “complaint must have contained ‘enough facts to state a claim to relief that is plausible

on its face.’”16

         Here, Plaintiffs do not offer any specific facts to support their claims against Cypress

Transportation Services, LLC that are distinct and different from Plaintiffs’ claims against Cypress

Transportation, LLC.         The causes of action against Cypress Transportation Services, LLC are

identical to Cypress Transportation, LLC. The Court need not credit mere conclusory allegations

or a “formulaic recitation of the elements of a cause of action.”17 “While legal conclusions can

provide a framework of a complaint, they must be supported by factual allegations.”18 And,

“[f]actual allegations must be enough to raise a right to relief above the speculative level.”19

         Cypress Transportation Services, LLC is a domestic limited liability company formed in

the State of Texas.20 The only member of the LLC is Isaias Gonzalez who is both owner and

director of Cypress Transportation Services, LLC, and he is a citizen of Texas.21 The two

Defendant limited liability companies are distinct and separate entities. There is no relationship




14
   Id.
15
   Int’l Energy Ventures Mgmt., L.L.C. v. United Energy Grp., Ltd., 2016 WL 1274030, at *8 (5th Cir. Mar. 31,
2016).
16
   Id. at *3 (quoting Reese v. U.S. Bank Nat’l Ass’n, 762 F.3d 442, 424 (5th Cir. 2014) (quoting Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 547 (U.S. 2007).
17
   See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (U.S. 2007).
18
   Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
19
   Id. (citing 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235-36 (3d ed. 2004) (“[T]he
pleading must contain something more…than...a statement of facts that merely creates a suspicion [of] a legally
cognizable right of action”)).
20
   See Exhibit 8, Secretary of State of Texas Certificate of Formation for Cypress Transportation Services, LLC
21
   See Exhibit 9.

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                                                      4
       Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 5 of 9




between Cypress Transportation Services, LLC and Cypress Transportation, LLC or any of their

respective members.

        On the date of the motor vehicle accident alleged in Plaintiffs’ petition, Defendant Reggie

Lara was an employee of Cypress Transportation, LLC and not Cypress Transportation Services,

LLC. On the date of the motor vehicle accident alleged in Plaintiffs’ petition, Defendant Reggie

Lara was driving a vehicle owned by Defendant Cypress Transportation, LLC and not Cypress

Transportation Services, LLC.22            As such, Plaintiffs have no likelihood of recovery against

Cypress Transportation Services, LLC and the Court should disregard the citizenship of Cypress

Transportation Services, LLC, the non-diverse defendant.



     C. The Amount in Controversy Exceeds the Jurisdictional Requirements for Subject
        Matter Jurisdiction.

        When a defendant seeks removal on the basis of diversity jurisdiction, the amount in

controversy must be established by the specific “good faith” sum demanded by the plaintiff in its

initial pleading.23 If the plaintiff does not state the amount of damages it seeks, the burden falls

on the defendant seeking removal to prove the value of the plaintiff’s claims.24

        The defendant must “establish by a preponderance of the evidence that the amount in

controversy exceeds $75,000.25 This burden is met when “ (1) it is apparent from the face of the

petition that the claims are likely to exceed $75,000; or, alternatively, (2) the defendant sets forth




22
   See Exhibit 10.
23
   See 28 U.S.C. § 1446(c)(2).
24
   See St. Paul Reinsurance Co., Ltd. V. Greenberg, 134 F.3d 1250, 1253 (5th Cir. 1998).
25
   Maguno v. Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002).

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                                     5
       Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 6 of 9




‘summary judgment type evidence’ of facts in controversy that support a finding of the requisite

amount.”26

        Here, Plaintiff’s Petition states at one point that the Plaintiff seeks monetary relief over

$75,000.00, 27 at another point that Plaintiff seeks monetary recovery over $250,000.00,28 and at

another point that Plaintiff seeks monetary relief over $1,000,000.00.29

        Since the amount in controversy exceeds $75,000, the court may exercise diversity

jurisdiction over this action.




                                              III.
                                PROCEDURAL REQUIREMENTS SATISFIED

        Defendants’ removal is timely under 28 U.S.C. 1446(b), because it is filed within thirty

days of Defendants’ receipt of the Petition, through service or otherwise.                   Further, in cases of

improper joinder, the 30 day time period begins to run from the time the improper joinder is

discovered.30 When Defendant Cypress Transportation, LLC received notice of the lawsuit on

March 11, 2021,31 Defendant could reasonably ascertain that Cypress Transportation Services,

LLC was not a proper party. The Southern District of Texas, Houston Division, is the appropriate

federal court for purposes of this removal because it is the federal district and division that

encompasses the 125th Judicial District Court of Harris County, Texas.32




26
   Id. (citing Simon v. Wal-Mart Stores, Inc., 193 F3d 848, 850 (5th Cir. 1999) and Allen v. R & H Oil & Gas Co., 63
F.3d 1326, 1335 (5th Cir. 1995)).
27
   Exhibit 2, Petition, ¶ 3.3
28
   Exhibit 2, Petition ¶ 1.1
29
   Exhibit 2, Petition ¶ 3.2
30
   See Frisby v. Lumbermens Mut. Cas. Co., No. H-07-015, 2007 WL 2300331, at *2 (S.D. Tex. Feb. 20, 2007).
31
   See Exhibit 4.
32
   See 28 U.S.C. § 124(b)(2).

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                                                   6
        Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 7 of 9




         In accordance with 28 U.S.C. 1446(a) and Local Rule 81, Defendants have attached the

following hereto: (1) a true and correct copy of all process, pleadings, and orders on file in the

state court action,33 (2) the docket sheet,34 (3) an index of matters being filed,35 and (4) a list of

all counsel of record, including addresses, telephone numbers and parties represented.36

         Defendants have simultaneously given prompt written notice of the filing of this Notice of

Removal to all adverse parties and filed a copy of this Notice of Removal with the 125th Judicial

District Court of Harris County, Texas.37

         Consent of the improperly joined defendant is not necessary for removal.

                                        IV. CONCLUSION

         Based upon the forgoing, the exhibits submitted in support of this removal, and other

documents filed contemporaneously with this Notice of Removal, Defendants, Cypress

Transportation, LLC and Reggie Lara hereby remove this case to this Court for trial and

determination.


                                                      Respectfully submitted,



                                                      Olga S. Panchenko
                                                      State Bar No. 24058773
                                                      Federal Bar No. 1392574
                                                      Law Offices of Gabriel S. Hendrickson
                                                      2777 Allen Parkway, Suite 370
                                                      Houston, Texas 77019
                                                      Tele: (832) 596-7083
                                                      Fax: (830) 542-5616
                                                      Email: Olga.panchenko@aig.com
                                                      ATTORNEY IN CHARGE FOR

33
   Exhibits 2, 3, 4, and 5
34
   Exhibit 6
35
   Exhibit 1
36
   Exhibit 11
37
   Exhibit 12

L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                                     7
      Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 8 of 9




                                                     DEFENDANTS CYPRESS
                                                     TRANSPORTATION, LLC AND
                                                     REGGIE LARA



OF COUNSEL:
LAW OFFICES OF GABRIEL S. HENDRICKSON
2777 Allen Parkway, Suite #370
Houston, Texas 77019
(713) 831-4800
(830)0542-5616 Fax




L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                        8
      Case 4:21-cv-01191 Document 1 Filed on 04/12/21 in TXSD Page 9 of 9




                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a copy of the above and foregoing has been forwarded on this
      th
the 12 day of April, 2021 by:

Mason W. Herring                                     Facsimile: 832-500-3172
Gramm J. Klein                                       Efile/Electronic Filing:
HERRING LAW FIRM                                     MHerring@herringlawfirm.com
2000 West Loop South, Suite 2200                     GKlein@herringlawfirm.com
Houston, Texas 77027                                 Hand Delivery
                                                     Regular Mail
                                                     Email
                                                     Certified Mail, Return Receipt Requested




                                                     ______________________________
                                                           Olga S. Panchenko




L:\ATTORNEYS\ATTORNEYS\Attorneys\ATTORNEYS\OSP\05449 - Cypress
Transportation\PLEADINGS\REMOVAL\Notice of Removal.docx                                9
